Honorable Homer R. Taylor            Opinion No. M-938
County Attorney
304 Courthouse Building
Wharton, Texas 77488                 Re:   Revival of Article 1484,
                                           Vernon's Penal Code, by
Dear Mr. Taylor:                           Senate Bill 249.

     You have requested the opinion of this office on whether
Senate Bill 249, which was passed in 1971 by the 62nd Legisla-
ture, revives Article 1484, Vernon's Penal Code.

     Senate Bill 249 reads as follows:

     "AN ACT relating to the recording and re-recording of
     livestock brands and marks; and declaring an emergency.

     BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:

          Section 1. (a) This Act shall apply to every
     county in this State. In all the counties each owner
     of any livestock mentioned in Chapter 1 of Title 121
     of the Revised Civil Statutes of 1925 shall within
     six months after this Act takes effect have his mark
     and brand for such stock recorded in the office of
     the county clerk of the county, These owners shall
     record the marks and brands whether the brands and
     marks have been previously recorded or not.
           (b) The owner shall have the right to have his
     mark and brand recorded in his name who according to
     the present records of the county first recorded the
     brand and mark in the county, or in event it can not
     be ascertained from the records who first recorded
     the brand and mark in the county, then the person who
     has been using such mark and brand the longest shall
     have the right to have the brand and mark recorded in
     his name.
           (c) After the expiration of six months from the
     taking effect of this Act all records of marks and
     brands now in existence in the county shall no longer
     have any force or effect and after the expiration of
     six months only the records made after this Act takes



                                  -4573-
Honorable Homer R. Taylor, page 2      (M-938)



     effect shall be examined or considered in recording
     marks and brands in the county.
           (d) Immediately upon the taking effect of this
     Act the county clerk of the county shall have this
     Act published in some newspaper of general circu-
     lation in the county for a period of thirty days.
     The publication shall be paid for by the county out
     of the general county fund.
          Sec. 2. All clerks in re-registering brands
     shall comply with Articles 6890 through 6899, in-
     clusive, of the Revised Civil Statutes of Texas, 1925,
     as amended, and with Section 1, Chapter 273, Acts of
     the 41st Legislature, 1929, as amended (Article 6899a,
     Vernon's Texas Civil Statutes), and shall also be
     aware of and comply with Articles 1484, 1485, and
     1486 of the Penal Code of Texas, 1925.
          Sec. 3. All brands and marks registered under
     the provisions of this Act shall be re-registered
     every 10 years in the manner prescribed in Section 1
     of this Act.
          Sec. 4. The importance of this legislation and
     the crowded condition of the calendars in both Houses
     create an emergency and an imperative public necessity
     that the Constitutional Rule requiring bills to be
     read on three several days in each House be suspended,
     and this Rule is hereby suspended; and that this Act
     take effect and be in force from and after its pas-
     sage, and it is so enacted."

      In Attorney General's Opinion No. O-6869 (1945), this office
concluded that Article 1484, Vernon's Penal Code, and a portion of
Article 6890, Vernon's Civil Statutes, which prohibited a livestock
owner from recording and using more than one brand or mark to iden-
tify livestock, were repealed by implication by the 1945 amendment to
Article 6899, Vernon's Civil Statutes. This latter amendment, desig-
nated as Section la of Article 6899, allowed the recordation and use
by one owner of rrore than one brand or mark and was in irreconcilable
conflict with the earlier statutes, Articles 1484 and 6890. The 1945
amendment adding Section la to Article 6899 provided that all laws
and parts of laws in conflict were repealed. The legislature has
never modified the language of any of the foregoing statutes so as to
require an interpretation different from that of Opinion No. O-
6869.

     No language in   Senate Bill 249 expressly attempts to revive
Article 1484 of the   Penal Code. Senate Bill 249 requires only that
brands and marks be   recorded within the time specified and makes no
express restriction   on the number of brands or marks which may be
recorded or used.

                                     -4574-
.

    Honorable Homer R. Taylor, page 3     (M-938)


         Se&ion 2 of Senate Bill 249 provides that county clerks
    recording brands and marks shall comply with various statutory
    provisions, including Article 6899, Vernon's Civil Statutes, and
    Article 1484, Vernon's Penal Code. Since Section la of Article
    6899 allows the recordation and use of more than one brand or
    mark and Article 1484 makes punishable by fine the use of more
    than one brand or mark, the two statutes remain in irreconcilable
    conflict. No language in Senate Bill 249 resolves this conflict.
    This office therefore remains of the opinion that Section la of
    Article 6899 by clear implication repealed the earlier enacted
    Article 1484.

         Should the reference to Article 1484 in Section 2 of Senate
    Bill 249 be construed as an attempt to revive Article 1484, the
    attempt is ineffective in view of the Texas Constitution, Article
    III, Section 36, which provides as follows:

              "NO law shall be revived or amended by reference
         to its title; but in such case the acts revived, or
         the section or sections amended, shall be re-enacted
         and published at length."

         This constitutional
                 _ _         provision prohibits the revival of a
    statute repealea expressly or oy implication merely oy fererence
    to the repealed statute and requires that the repealed statute
    must be completely re-enacted before it can be effective,  Thomas
    v. Groebl, 147 Tex. 70, 212 S.W.2d 625 (1948); State Bank of
    Bar-      v. Cloudt, 258 S.W. 248 (Tex. Civ. App.-San Antonio/
    1924, no writ-is      office therefore is of the opinion that
    Senate Bill 249 does not revive Article 1484 of the penal code.

                                     SUMWARY

              Senate Bill 249, passed by the 62nd Legislature,
              does not revive repealed Article 1484, Vernon's
              Penal Code. The provision in Article 6899, Sec-
              tion la, that one owner may record and use more
              than one brand or mark with which to identify
              livestock remains in effect.

                                         Y       very truly,




                                        -4575-
Honorable Homer R. Taylor, page 4      (M-938)



Prepared by Roland Daniel Green, III
assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Max Flusche
Jerry Roberts
Jack Goodman
Marietta Payne

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                    -4576-